 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
‘ Plaintiff,

V. CR NO: 1:15-CR-00272 DAD-BAM

 

~So5eF i}
i) JOSHUA WAYNE ATTAWAY

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
' The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

 

Ad Prosequendum - D0 Ad Testificandum
Name of Detainee: Joshua Wayne Attaway
Detained at .
Detainee is: | a.) CL] charged in this district by: Indictment CL] Information LJ Complaint
charging detainee with: 21/846, 841(a)(1)-Conspiracy to Distribute and Possess .
With Intent To Distribute a Controlled Substance
or b.) CL] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) (X] return to the custody of detaining facility upon termination of proceedings
orb.) C] be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on August 12, 2019 in the Eastern District of California.

Signature: /s/ Melanie Alsworth

 

 

 

 

Printed Name & Phone No: Melanie Alsworth, 661/489-6147
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
x] Ad Prosequendum , CO) Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, August 12, 2019, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detajyee to the above-named custodian.

Dated: qe tA A ? 2 .

 

 

Honorable Erica P. Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:
AKA(s) (if XlMale ()Female

 

 

 

 

 

 

 

Booking or CDC #: BJ2396 . DOB:
Facility Address: 2100 Peabody Rd., Vacaville, CA 95687 Race:
Facility Phone: 707/451-0182 FBI#:
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)

 
